

 
EXHIBIT 10.4
 
COLLATERAL AGREEMENT, dated as of December 21, 2007, by and among AFTERSOFT
GROUP, INC., a Delaware corporation (the “Borrower”), AFTERSOFT NETWORK N.A.,
INC., a Delaware corporation, MAM SOFTWARE LTD., a limited liability company
formed under the laws of England and Wales, AFTERSOFT GROUP (UK) LTD., a limited
liability company formed under the laws of England and Wales, AFS WAREHOUSE
DISTRIBUTION MANAGEMENT, INC., a Delaware corporation, AFS TIRE MANAGEMENT,
INC., a Delaware corporation, AFS AUTOSERVICE INC., a Delaware corporation, and
any and all Additional Grantors who may become party to this Agreement (the
Borrower, such other named entities, and such Additional Grantors are
hereinafter referred to each as a “Grantor” and collectively as the “Grantors”),
and COMVEST CAPITAL, LLC (the “Secured Party”) as Lender under the Revolving
Credit and Term Loan Agreement of even date herewith (as same may be amended,
modified, supplemented and/or restated from time to time, the “Loan Agreement”)
by and between the Borrower and the Secured Party.
 
STATEMENT OF PURPOSE
 
Pursuant to the Loan Agreement, the Secured Party is making and may hereafter
from time to time make Loans to the Borrower in the aggregate principal amount
of up to $6,000,000 at any time outstanding, upon the terms and subject to the
conditions set forth therein.
 
Pursuant to the terms of a Guaranty Agreement of even date herewith, the
Grantors (other than the Borrower), which are Subsidiaries of the Borrower, have
guaranteed the payment and performance of the Obligations of the Borrower.
 
It is a condition precedent to the obligation of the Secured Party to make the
Loans to the Borrower under the Loan Agreement that the Grantors shall have
executed and delivered this Agreement to the Secured Party.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Secured Party to enter into the Loan Agreement and make the Loans to the
Borrower thereunder, each Grantor hereby agrees with the Secured Party, as
follows:
 
 

--------------------------------------------------------------------------------


 
ARTICLE I
 
DEFINED TERMS
 
Section 1.1. Terms Defined in the Uniform Commercial Code.
 
(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in Section 1.2 below) as in effect from
time to time: “Account”, “Account Debtor”, “Authenticate”, “Certificated
Security”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit Account”,
“Documents”, “Electronic Chattel Paper”, “Equipment”, “Farm Products” “Fixture”,
“General Intangible”, “Instrument”, “Inventory”, “Investment Company Security”,
“Investment Property”, “Issuer”, “Letter of Credit Rights”, “Proceeds”,
“Record”, “Registered Organization”, “Security”, “Securities Entitlement”,
“Securities Intermediary”, “Securities Account”, “Supporting Obligation”,
“Tangible Chattel Paper”, and “Uncertificated Security”.
 
(b) Terms defined in the UCC and not otherwise defined herein or in the Loan
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.
 
Section 1.2. Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
 
“Additional Grantor” means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.15 hereof and Section 5.11 of the Loan
Agreement.
 
“Agreement” means this Collateral Agreement, as amended, modified, supplemented
and/or restated from time to time.
 
“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other “avoidance” provisions of Title 11 of the United States Code, as amended
or supplemented).
 
“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.
 
“Collateral” has the meaning assigned thereto in Section 2.1.
 
“Collateral Account” means any collateral account established by the Secured
Party as provided in Section 5.2.
 
“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.
 
“Controlled Intermediary” has the meaning assigned thereto in Section 4.6(a).
 
“Copyrights” means collectively, all of the following of any Grantor: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past or future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing, and (e) all rights
corresponding to any of the foregoing.
 
2

--------------------------------------------------------------------------------


 
“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
 
“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Secured Party with respect to the Security
Interest granted in such Collateral, and in each case, in form and substance
satisfactory to the Secured Party.
 
“Excess Collateral” has the meaning assigned thereto in Section 4.6(c).
 
“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor.
 
“Grantors” has the meaning set forth in the preamble of this Agreement.
 
“Guarantors” has the meaning assigned thereto in the Guaranty Agreement.
 
“Guaranty Agreement” has the meaning assigned thereto in the Loan Agreement.
 
“Intellectual Property” means collectively, all of the following of any Grantor:
(a)  all systems software, applications software and internet rights, including,
without limitation, screen displays and formats, internet domain names, web
sites (including web links), program structures, sequence and organization, all
documentation for such software, including, without limitation, user manuals,
flowcharts, programmer’s notes, functional specifications, and operations
manuals, all formulas, processes, ideas and know-how embodied in any of the
foregoing, and all program materials, flowcharts, notes and outlines created in
connection with any of the foregoing, whether or not patentable or
copyrightable, (b) concepts, discoveries, improvements and ideas, (c) any useful
information relating to the items described in clause (a) or (b), including
know-how, technology, engineering drawings, reports, design information, trade
secrets, practices, laboratory notebooks, specifications, test procedures,
maintenance manuals, research, development, manufacturing, marketing,
merchandising, selling, purchasing and accounting, (d) Patents and Patent
Licenses, Copyrights and Copyright Licenses, Trademarks and Trademark Licenses,
and (e) other licenses to use any of the items described in the foregoing
clauses (a), (b), (c) and (d) or any other similar items of such Grantor
necessary for the conduct of its business.
 
“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
 
“Loan Agreement” has the meaning assigned thereto in the preamble of this
Agreement.
 
“Obligations” means, with respect to the Borrower, the meaning assigned to such
term in the Loan Agreement, and with respect to each Guarantor, the obligations
of such Guarantor under the Guaranty Agreement, and with respect to all
Grantors, all liabilities and obligations of the Grantors hereunder.
 
3

--------------------------------------------------------------------------------


 
“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
 
“Patents” means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, patentable inventions and patent
applications, (b) all reissues, extensions, continuations (in whole or in part)
and renewals of any of the foregoing, (c) all income, royalties, damages or
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past or future infringements of any of the foregoing, (d) the right
to sue for past, present and future infringements of any of the foregoing, and
(e) all rights corresponding to any of the foregoing.
 
“Patent License” means all agreements now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
manufacture, use or sell any invention covered in whole or in part by a Patent.
 
“Perfection Certificate” means the perfection certificate dated as of the date
hereof, substantially in the form of Exhibit A attached hereto, and otherwise in
form and substance satisfactory to the Secured Party, and duly certified by an
officer, partner or member, as applicable, of each Grantor.
 
“Restricted Securities Collateral” has the meaning assigned thereto in Section
5.3(a) below.
 
“Secured Party” has the meaning assigned thereto in the preamble of this
Agreement.
 
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
 
“Security Interests” means the liens and security interests granted pursuant to
Article II.
 
“Subsidiary Issuer” means any Issuer of Investment Property or any
Partnership/LLC Interests, which is a direct or indirect Subsidiary of any
Grantor.
 
4

--------------------------------------------------------------------------------


 
“Trademarks” means collectively, all of the following of any Grantor: (a) all
trademarks, rights and interests in trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, other business identifiers, prints and labels on which any of the
foregoing have appeared or appear, all registrations and recordings thereof, and
all applications in connection therewith, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past or future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing, and (e) all rights
corresponding to any of the foregoing.
 
“Trademark License” means any agreement now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
 
“Vehicles” means all cars, trucks, trailers, and other vehicles covered by a
certificate of title under the laws of any state, all tires and all other
appurtenances to any of the foregoing.
 
Section 1.3. Other Definitional Provisions. Terms defined in the Loan Agreement
and not otherwise defined herein shall have the meanings assigned thereto in the
Loan Agreement. The words “hereof,” “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.
The word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified.
 
ARTICLE II

 
SECURITY INTEREST
 
Section 2.1. Grant of Security Interest.
 
(a) Each Grantor hereby grants, pledges and collaterally assigns to the Secured
Party a security interest in all of such Grantor’s right, title and interest in
the following property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, and wherever located or deemed located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations:
 
(i) all Accounts;
 
(ii) all cash and currency;
 
5

--------------------------------------------------------------------------------


 
(iii) all Chattel Paper;
 
(iv) all Commercial Tort Claims;
 
(v) all Deposit Accounts;
 
(vi) all Documents;
 
(vii) all Equipment;
 
(viii) all Fixtures;
 
(ix) all General Intangibles;
 
(x) all Instruments;
 
(xi) all Intellectual Property;
 
(xii) all Inventory;
 
(xiii) all Investment Property;
 
(xiv) all Letter of Credit Rights;
 
(xv) all Vehicles;
 
(xvi) all other personal property not otherwise described above;
 
(xvii) all books and records pertaining to the Collateral; and
 
(xviii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and Supporting Obligations
(as now or hereafter defined in the UCC) given by any Person with respect to any
of the foregoing.
 
(b) Notwithstanding clause (a) of this Section 2.1, to the extent that, at any
time, the grant of a security interest in any contract rights would,
notwithstanding Sections 9-407 and 9-408 of the UCC or other applicable law,
cause a breach of the subject Contract permitting the conterparty thereto to
terminate such Contract under applicable law, such contract rights shall not at
such time be part of the Collateral (but the proceeds thereof and any supporting
obligations therefor shall be part of the Collateral). Each Grantor shall use
all commercially reasonable efforts to obtain any necessary consents or waivers
required in order for such Grantor to grant the Security Interests in any
affected Contract.
 
Section 2.2. Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Secured Party of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
the Secured Party shall have no obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall the
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and (d) the Secured Party shall have no liability in
contract or tort for any Grantor's acts or omissions.
 
6

--------------------------------------------------------------------------------


 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
To induce the Secured Party to enter into the Loan Agreement and to make the
Loans to the Borrower thereunder, each Grantor hereby represents and warrants to
the Secured Party that:
 
Section 3.1. Existence. Each Grantor is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, has the requisite power and authority to own, lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted and is duly qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization other than in any such
jurisdiction where failure to so qualify would not reasonably be expected to
have a Material Adverse Effect.
 
Section 3.2. Authorization of Agreement; No Conflict. Each Grantor has the
right, power and authority and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of,
this Agreement. This Agreement has been duly executed and delivered by the duly
authorized officers of each Grantor, and this Agreement constitutes the legal,
valid and binding obligation of the Grantors, enforceable against the Grantors
in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general, and general limitations on the availability of
equitable remedies. The execution, delivery and performance by the Grantors of
this Agreement will not, by the passage of time, the giving of notice or
otherwise, violate any material provision of any Applicable Law or any Contract
material to the business of any Grantor and will not result in the creation or
imposition of any Lien, other than the Security Interests, upon or with respect
to any property or revenues of any Grantor.
 
Section 3.3. Consents. No approval, consent, exemption, authorization or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against any Grantor or any Subsidiary Issuer of
this Agreement, except (i) as may be required by laws affecting the offering and
sale of securities generally, (ii) filings with the United States Copyright
Office and/or the United States Patent and Trademark Office, and (iii) filings
under the UCC and/or the Assignment of Claims Act.
 
Section 3.4. Perfected First Priority Liens. The Security Interests granted
pursuant to this Agreement (a) constitute valid security interests in all of the
Collateral in favor of the Secured Party, as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor, and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except to the extent of any priority accorded under
Applicable Law to any Permitted Liens. Upon the filing and acceptance of
financing statements in the jurisdiction of formation of the respective Grantors
reflected in the Perfection Certificate, and the filing of appropriate
collateral assignments with the United States Copyright Office and the United
States Patent and Trademark Office, the Security Interests will be perfected
first priority security interests in all Collateral in which a security interest
can be perfected by means of filing; and upon delivery to the Secured Party of
the certificates representing the Collateral consisting of Certificated
Securities, the Security Interests will be perfected first priority security
interests in such Collateral.
 
7

--------------------------------------------------------------------------------


 
Section 3.5. Title; No Other Liens. Except for the Security Interests, each
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims other than Permitted Liens. No financing statement under the UCC of any
state which names a Grantor as debtor or other public notice with respect to all
or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Secured Party pursuant to this
Agreement or in connection with Permitted Liens. No Collateral is in the
possession or Control of any Person asserting any claim thereto or security
interest therein, except that (a) the Secured Party or its designee may have
possession or Control of Collateral as contemplated hereby, (b) a depositary
bank may have Control of a Deposit Account owned by a Grantor at such depositary
bank and a Securities Intermediary may have Control over a Securities Account
owned by a Grantor at such Securities Intermediary, in each case subject to the
terms of any Deposit Account control agreement or Securities Account control
agreement, as applicable and to the extent required by Section 4, in favor of
the Secured Party, and (c) a bailee, consignee or other Person may have
possession of Collateral as contemplated by, and so long as, the applicable
Grantors have complied to the satisfaction of the Secured Party with the
applicable provisions of Section 4.
 
Section 3.6. State of Organization; Location of Inventory, Equipment and
Fixtures; Other Information.
 
(a) The exact legal name of each Grantor is as set forth in the Perfection
Certificate.
 
(b) Each Grantor is a Registered Organization organized under the laws of the
jurisdiction identified for such Grantor in the Perfection Certificate. The
taxpayer identification number and Registered Organization number (if any) of
each Grantor is as set forth for such Grantor in the Perfection Certificate.
 
(c) All Collateral consisting of Inventory, Equipment and Fixtures (whether now
owned or hereafter acquired) is (or will be) located at the locations specified
in the Perfection Certificate.
 
(d) The mailing address, chief place of business, chief executive office and
office where each Grantor keeps its books and records relating to the Accounts,
Documents, General Intangibles, Instruments and Investment Property in which it
has any interest is located at the locations specified for such Grantor in the
Perfection Certificate. No Grantor has any other places of business. No Grantor
does business or has done business during the past five years under any trade
name or fictitious business name except as disclosed for such Grantor in the
Perfection Certificate. Except as disclosed in the Perfection Certificate, no
Grantor has acquired assets from any Person, other than assets acquired in the
ordinary course of such Grantor's business, during the past five years.
 
8

--------------------------------------------------------------------------------


 
Section 3.7. Accounts. Each existing Account constitutes, and each hereafter
arising Account will constitute, the legally valid and binding obligation of the
applicable Account Debtor. The amount represented by each Grantor to the Secured
Party as owing by each Account Debtor is, or will be, the correct amount
actually and unconditionally owing, except for normal cash discounts and
allowances in the ordinary course of business where applicable. No Account
Debtor has any defense, set-off, claim or counterclaim against any Grantor that
can be asserted against the Secured Party, whether in any proceeding to enforce
Secured Party’s rights in the Collateral or otherwise, except defenses,
set-offs, claims or counterclaims that are not, in the aggregate, material to
the value of the Accounts. None of the Accounts is, nor will any hereafter
arising Account be, evidenced by a promissory note or other Instrument, other
than a check, that has not been pledged and delivered to the Secured Party in
accordance with the terms hereof.
 
Section 3.8. Chattel Paper. As of the date hereof, to the Grantors’ Knowledge,
no Grantor holds any Chattel Paper.
 
Section 3.9. Commercial Tort Claims. As of the date hereof, no Grantor holds any
Commercial Tort Claims except as described in the Perfection Certificate; and,
upon becoming aware at any time and from time to time of any further Commercial
Tort Claims, the Grantors shall notify the Secured Party thereof in accordance
with Section 4.4.
 
Section 3.10. Deposit Accounts. As of the date hereof, all Deposit Accounts
(including, without limitation, lockboxes and cash management accounts that are
Deposit Accounts) owned by any Grantor are listed in the Perfection Certificate.
 
Section 3.11. Intellectual Property. None of the Intellectual Property owned by
any Grantor is the subject of any written licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor, except as would
not reasonably be expected to have a Material Adverse Effect.
 
Section 3.12. Inventory. Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects, and has been manufactured
in accordance with the requirements of the Fair Labor Standards Act and all
other Applicable Law. To the Knowledge of each Grantor, none of such Inventory
is subject to any licensing, Patent, Trademark, trade name or Copyright with any
Person that materially restricts any Grantor’s ability to manufacture and/or
sell such Inventory. The completion of the manufacturing process of such
Inventory by a Person other than the applicable Grantor would be permitted under
any contract to which such Grantor is a party or to which the Inventory is
subject.
 
9

--------------------------------------------------------------------------------


 
Section 3.13. Investment Property; Partnership/LLC Interests.
 
(a) As of the date hereof, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests owned by any Grantor is listed in
the Perfection Certificate.
 
(b) All Investment Property and all Partnership/LLC Interests issued by any
Subsidiary Issuer to any Grantor (i) have been duly and validly issued and, if
applicable, are fully paid and nonassessable, (ii) are beneficially owned as of
record by such Grantor, and (iii) constitute all the issued and outstanding
shares of all classes of the capital stock or equity interest of such Subsidiary
Issuer issued to such Grantor.
 
(c) None of the Partnership/LLC Interests (i) are traded on a securities
exchange or in securities markets, (ii) by their terms expressly provide that
they are Securities governed by Article 8 of the UCC, or (iii) are Investment
Company Securities.
 
Section 3.14. Instruments. As of the date hereof, no Grantor holds any
Instruments or is named a payee of any promissory note or other evidence of
indebtedness.
 
ARTICLE IV

 
COVENANTS
 
Until the Obligations shall have been indefeasibly paid in full and the
Revolving Credit Commitment has been terminated, unless express written consent
has been obtained from the Lender, the Grantors covenant and agree that:
 
Section 4.1. Maintenance of Perfected Security Interest; Further Information.
 
(a) Each Grantor shall maintain the Security Interest created by this Agreement
as a perfected Security Interests having at least the priority described in
Section 3.4 and shall defend such Security Interest against the claims and
demands of all Persons whomsoever.
 
(b) Each Grantor will furnish to the Secured Party from time to time statements
and schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Secured Party may
reasonably request, all in reasonable detail.
 
Section 4.2. Maintenance of Insurance.
 
(a) Each Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Collateral against loss by fire, explosion,
theft, fraud and such other casualties, including business interruption, as may
be reasonably satisfactory to the Secured Party in amounts and with deductibles
at least as favorable as those generally maintained by businesses of similar
size engaged in similar activities, and (ii) insuring such Grantor and the
Secured Party against liability for hazards, risks and liability to persons and
property relating to the Collateral (including, without limitation, products
liability coverage), in amounts and with deductibles at least as favorable as
those generally maintained by businesses of similar size engaged in similar
activities, such policies to be in such form and having such coverage as may be
reasonably satisfactory to the Lender.
 
10

--------------------------------------------------------------------------------


 
(b) All such insurance (other than workers’ compensation) shall (i) name the
Secured Party as loss payee (to the extent covering risk of loss or damage to
tangible property) and as an additional insured as its interests may appear (to
the extent covering any other risk), (ii) provide that no cancellation shall be
effective until at least thirty (30) days after receipt by the Secured Party of
written notice thereof, and (iii) be reasonably satisfactory in all other
respects to the Secured Party.
 
(c) Upon the request of the Secured Party, each Grantor shall deliver to the
Secured Party periodic information from a reputable insurance broker with
respect to the insurance referred to in this Section 4.2.
 
Section 4.3. Changes in Locations; Changes in Name or Structure. No Grantor
will, except upon fifteen (15) days’ prior written notice to the Secured Party
and delivery to the Secured Party of (a) all additional financing statements
(executed if necessary for any particular filing jurisdiction) and other
instruments and documents reasonably requested by the Secured Party to maintain
the validity, perfection and priority of the Security Interests, and (b) if
applicable, a written supplement to the Perfection Certificate:
 
(i) permit any Deposit Account to be held by or at a depositary bank other than
the depositary bank that held such Deposit Account as of the date hereof as set
forth in the Perfection Certificate;
 
(ii) permit any of the Inventory, Equipment or Fixtures to be kept at a location
other than those listed in the Perfection Certificate, except as otherwise
permitted hereunder;
 
(iii) permit any Investment Property (other than Certificated Securities
delivered to the Secured Party pursuant to Section 4.5) to be held by a
Securities Intermediary;
 
(iv) change its organizational form or structure, jurisdiction of organization
or the location of its chief executive office from that identified in the
Perfection Certificate; or
 
(v) change its name or identity to such an extent that any financing statement
filed by the Secured Party in connection with this Agreement would become
misleading.
 
Section 4.4. Required Notifications. Each Grantor shall promptly notify the
Secured Party, in writing, of: (a) any Lien (other than the Security Interests
or Permitted Liens) on any of the Collateral, (b) the occurrence of any other
event which could reasonably be expected to have a material adverse effect on
the aggregate value of the Collateral or on the Security Interests, (c) any
Collateral which, to the Knowledge of such Grantor, constitutes or arises out of
a Government Contract, and (d) the acquisition or ownership by such Grantor of
any (i) Commercial Tort Claim, (ii) Deposit Account, or (iii) Investment
Property after the date hereof.
 
11

--------------------------------------------------------------------------------


 
Section 4.5. Delivery Covenants. Each Grantor will deliver and pledge to the
Secured Party all Certificated Securities, Partnership/LLC Interests evidenced
by a certificate, negotiable Documents, Instruments, and Tangible Chattel Paper
owned or held by such Grantor, in each case, together with an Effective
Endorsement and Assignment and all Supporting Obligations, as applicable, unless
such delivery and pledge has been waived in writing by the Secured Party.
 
Section 4.6. Control Covenants.
 
(a) Each Grantor shall instruct (and otherwise use its reasonable efforts) to
cause (i) each depositary bank holding a Deposit Account owned by such Grantor,
and (ii) each Securities Intermediary holding any Investment Property owned by
such Grantor, to execute and deliver a control agreement, sufficient to provide
the Secured Party with Control of such Deposit Account or Investment Property,
and otherwise in form and substance satisfactory to the Secured Party (any such
depositary bank executing and delivering any such control agreement, a
“Controlled Depositary”, and any such Securities Intermediary executing and
delivering any such control agreement, a “Controlled Intermediary”). In the
event any such depositary bank or Securities Intermediary refuses to execute and
deliver such control agreement, the Secured Party, in its sole discretion, may
require the applicable Deposit Account and Investment Property to be transferred
to the Secured Party or a Controlled Depositary or Controlled Intermediary, as
applicable.
 
(b) Each Grantor will, promptly upon request of the Secured Party, take such
actions and deliver all such agreements as are requested by the Secured Party to
provide the Secured Party with Control of all Letter of Credit Rights and
Electronic Chattel Paper owned or held by such Grantor, including, without
limitation, with respect to any such Electronic Chattel Paper, by having the
Secured Party identified as the assignee of the Record(s) pertaining to the
single authoritative copy thereof.
 
(c) If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $200,000 in
the aggregate (such Collateral exceeding such amount, the “Excess Collateral”)
is at any time in the possession or control of any single consignee,
warehouseman, bailee (other than a carrier transporting Inventory to a purchaser
in the ordinary course of business), processor, or any other third party, such
Grantor shall notify in writing such Person of the Security Interests created
hereby, shall use its reasonable efforts to obtain such Person’s written
agreement in writing to hold all such Collateral for the Secured Party’s account
subject to the Secured Party’s instructions, and shall, promptly upon request of
the Secured Party, cause such Person to issue and deliver to the Secured Party
warehouse receipts, bills of lading or any similar documents relating to such
Collateral to the Secured Party together with an Effective Endorsement and
Assignment; provided that if such Grantor is not able to obtain such agreement
and cause the delivery of such items, the Secured Party, in its sole discretion,
may require such Excess Collateral to be moved to another location reasonably
approved by the Secured Party. Further, each Grantor shall perfect and protect
such Grantor’s ownership interests in all Inventory exceeding $200,000 in the
aggregate stored with a consignee against creditors of the consignee by filing
and maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required to notify any prior creditors of the consignee of the
consignment arrangement, and taking such other actions as may be appropriate to
perfect and protect such Grantor’s interests in such Inventory under Section
2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC or otherwise.
All such financing statements filed pursuant to this Section 4.6(c) shall be
assigned, on the face thereof, to the Secured Party.
 
12

--------------------------------------------------------------------------------


 
Section 4.7. Filing Covenants. Pursuant to Section 9-509 of the UCC and any
other Applicable Law, each Grantor authorizes the Secured Party to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Secured Party determines appropriate to
perfect the Security Interests of the Secured Party under this Agreement. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Secured Party may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets” or “all personal property.”
Further, a photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Each Grantor hereby
authorizes, ratifies and confirms all financing statements and other filing or
recording documents or instruments filed by Secured Party prior to the date of
this Agreement.
 
Section 4.8. Accounts.
 
(a) Other than in the ordinary course of business consistent with its past
practice, no Grantor will (i) grant any extension of the time of payment of any
Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, wholly or partially, any Account Debtor, (iv) allow any
credit or discount whatsoever on any Account, or (v) amend, supplement or modify
any Account in any manner that could adversely affect the value thereof.
 
(b) Each Grantor will deliver to the Secured Party a copy of each material
demand, notice or document received by such Grantor that questions or calls into
doubt the validity or enforceability of any material Account.
 
(c) The Secured Party shall have the right, upon prior notice to the Borrower
(provided that no such notice shall be required during the continuance of any
Default or Event of Default), to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Secured Party
may reasonably require in connection with such test verifications. At any time
and from time to time, upon the Secured Party’s reasonable request and at the
expense of the relevant Grantor, such Grantor shall cause independent
accountants or other Persons reasonably satisfactory to the Secured Party to
furnish to the Secured Party reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts.
 
(d) Upon request of the Secured Party for good reason at any time after five (5)
days’ notice to the Borrower (provided that no such notice or reason shall be
required during the continuance of any Default or Event of Default), each
Grantor shall direct is Account Debtors to remit all payments on Accounts owing
to such Grantor from time to time to a lockbox maintained in the name or under
the Control of the Secured Party and swept on a regular basis into a Deposit
Account at a Controlled Depositary or the Collateral Account.
 
13

--------------------------------------------------------------------------------


 
Section 4.9. Intellectual Property.
 
(a) Within thirty (30) days after the close of the second and fourth quarters of
each Fiscal Year (or more frequently if reasonably requested by the Secured
Party), each Grantor shall give written notice to the Secured Party of the
existence of any new registered Intellectual Property owned or claimed to be
owned by such Grantor, which notice shall set forth the particulars thereof
(including the name or title of the subject Intellectual Property, the filing
office in which any filings may have been made in respect thereof, and the
filing date and registration number of each such filing); and each such Grantor
shall execute and deliver to the Secured Party, for filing, any and all such
collateral assignments as the Secured Party may reasonably request in order to
confirm and/or perfect the Security Interests in such Intellectual Property.
 
(b) Each Grantor (either itself or through licensees) (i) will continue to use
each registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially consistent with the quality of such
products and services as of the date hereof, (iii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark could reasonably be expected to become invalidated or
impaired in any way, (iv) will not do any act, or knowingly omit to do any act,
whereby any issued Patent owned by such Grantor would reasonably be expected to
become forfeited, abandoned or dedicated to the public, (v) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any registered Copyright owned by such Grantor or
Copyright for which an application is pending (owned by such Grantor) could
reasonably be expected to become invalidated or otherwise impaired, and (vi)
will not (either itself or through licensees) do any act whereby any material
portion of the Copyrights may fall into the public domain; provided, however,
that unless an Event of Default shall have occurred and be continuing, each
Grantor may maintain and manage its Intellectual Property consistent with
reasonable business judgment, and may abandon or dispose (for fair value) of
Intellectual Property which is no longer used or useful in the Business
Operations.
 
(c) Each Grantor will notify the Secured Party promptly if such Grantor knows
that any application or registration relating to any material Intellectual
Property owned by such Grantor may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
owned by such Grantor or such Grantor’s right to register the same or to own and
maintain the same.
 
(d) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Secured Party within thirty (30) days after the last day of the
fiscal quarter in which such filing occurs. Upon request of the Secured Party,
such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Secured Party may
reasonably request to evidence the Secured Party’s security interest in any
material Copyright, Patent or Trademark and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby.
 
14

--------------------------------------------------------------------------------


 
(e) Each Grantor shall take all commercially reasonable and necessary steps, at
such Grantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
 
(f) In the event that any material Intellectual Property owned by a Grantor is
infringed, misappropriated or diluted by a third party, the applicable Grantor
shall (i) at such Grantor’s sole cost and expense, take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property, and (ii) if such Intellectual Property is of
material economic value, promptly notify the Secured Party after it learns of
such infringement, misappropriation or dilution.
 
Section 4.10. Investment Property; Partnership/LLC Interests.
 
(a) Without the prior written consent of the Lender, no Grantor will (i) vote to
enable, or take any other action to permit, any Subsidiary Issuer to issue any
Investment Property or Partnership/LLC Interests, except for those additional
Investment Property or Partnership/LLC Interests that will be subject to the
Security Interest granted herein in favor of the Secured Party, or (ii) enter
into any agreement or undertaking restricting the right or ability of such
Grantor or the Secured Party to sell, assign or transfer any Investment Property
or Partnership/LLC Interests or Proceeds thereof. The Grantors will defend the
right, title and interest of the Secured Party in and to any Investment Property
and Partnership/LLC Interests against the claims and demands of all Persons
whomsoever.
 
(b) If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Party, hold the same in trust for
the Secured Party, segregated from other funds of such Grantor, and promptly
deliver the same to the Secured Party in accordance with the terms hereof.
 
Section 4.11. Equipment. Each Grantor will maintain each material item of
Equipment in good working order and condition (reasonable wear and tear and
obsolescence excepted), and in accordance with any manufacturer’s manual and/or
recommendations, and will as quickly as practicable provide all maintenance,
service and repairs necessary for such purpose and will promptly furnish to the
Secured Party a statement respecting any material loss or damage to any material
item of the Equipment; provided, however, that unless an Event of Default shall
have occurred and be continuing, each Grantor may dispose of items of surplus,
worn-out or obsolete Equipment in the ordinary course of business.
 
15

--------------------------------------------------------------------------------


 
Section 4.12. Vehicles. Upon the request of the Secured Party at any time and
from time to time, any and all applications for certificates of title or
ownership indicating the Secured Party’s first priority Lien on the Vehicle
covered by such certificate, and any other necessary documentation, shall be
filed in each office in each jurisdiction which the Secured Party shall deem
reasonably advisable to perfect its Liens on the Vehicles. Prior thereto, each
certificate of title or ownership relating to each Vehicle shall be maintained
by the applicable Grantor in accordance with Applicable Law to reflect the
ownership interest of such Grantor.
 
Section 4.13. Further Assurances. Upon the request of the Secured Party and at
the sole expense of the Grantors, each Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Secured Party may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (a) the collateral
assignment of any Contract, (b) with respect to Government Contracts, collateral
assignment agreements and notices of collateral assignment, in form and
substance satisfactory to the Secured Party, duly executed by the subject
Grantor in compliance with the Assignment of Claims Act (or analogous state
Applicable Law), and (c) all applications, certificates, instruments,
registration statements, and all other documents and papers the Secured Party
may reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement.
 
ARTICLE V

 
REMEDIAL PROVISIONS
 
Section 5.1. General Remedies. If an Event of Default shall occur and be
continuing, the Secured Party may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the UCC or any other Applicable Law. Without
limiting the generality of the foregoing, the Secured Party, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required hereunder or by law referred to below) to
or upon any Grantor or any other Person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Secured Party or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The Secured
Party may disclaim any warranties of title, possession and quiet enjoyment. The
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Secured Party’s request, to assemble the
Collateral and make it available to the Secured Party at places which the
Secured Party shall reasonably select, whether at such Grantor’s premises or
elsewhere. To the extent permitted by Applicable Law, each Grantor waives all
claims, damages and demands it may acquire against the Secured Party arising out
of the exercise by it of any rights hereunder except to the extent any such
claims, damages, or demands result solely from the gross negligence or willful
misconduct of the Secured Party. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.
 
16

--------------------------------------------------------------------------------


 
Section 5.2. Specific Remedies.
 
(a) The Secured Party hereby authorizes each Grantor to collect its Accounts,
under the Secured Party’s direction and control; provided that, the Secured
Party may curtail or terminate such authority at any time after the occurrence
and during the continuance of an Event of Default.
 
(b) Upon the occurrence and during the continuance of an Event of Default:
 
(i) the Secured Party may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Secured Party, each
Grantor shall notify (such notice to be in form and substance satisfactory to
the Secured Party) its Account Debtors and parties to the Contracts subject to a
Security Interest that such Accounts and the Contracts have been assigned to the
Secured Party;
 
(ii) each Grantor shall forward to the Secured Party, on the last Business Day
of each week (or more frequently if requested by the Secured Party), deposit
slips related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the Secured
Party, copies of such checks or any other similar items of payment, together
with a statement showing the application of all payments on the Collateral
during such week and a collection report with regard thereto, in form and
substance satisfactory to the Secured Party.
 
(iii) whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), such Grantor agrees that it will, within one (1) Business Day
of such receipt, deposit all such items of payment into the Collateral Account
or in a Deposit Account at a Controlled Depositary; and until such Grantor shall
deposit such cash, money, checks or any other similar items of payment in the
Collateral Account or in a Deposit Account at a Controlled Depositary, such
Grantor shall hold such cash, money, checks or any other similar items of
payment in trust for the Secured Party and as property of the Secured Party,
separate from the other funds of such Grantor, and the Secured Party shall have
the right to transfer or direct the transfer of the balance of each Deposit
Account to the Collateral Account. All such Collateral and Proceeds of
Collateral received by the Secured Party hereunder shall be held by the Secured
Party in the Collateral Account as collateral security for all the Obligations
and shall not constitute payment thereof until applied as provided in
Section 5.4.
 
17

--------------------------------------------------------------------------------


 
(iv) the Secured Party shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property
or Partnership/LLC Interests or other Proceeds paid in respect of any Investment
Property or Partnership/LLC Interests, and any or all of any Investment Property
or Partnership/LLC Interests shall be registered in the name of the Secured
Party or its nominee, and the Secured Party or its nominee may thereafter
exercise (A) all voting, corporate and other rights pertaining to such
Investment Property or Partnership/LLC Interests, at any meeting of
shareholders, partners or members of the relevant Issuers, and (B) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property or Partnership/LLC Interests
as if it were the absolute owner thereof (including, without limitation, the
right to exchange at its discretion any and all of the Investment Property or
Partnership/LLC Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
company structure of any Issuer or upon the exercise by any Grantor or the
Secured Party of any right, privilege or option pertaining to such Investment
Property or Partnership/LLC Interests, and in connection therewith, the right to
deposit and deliver any and all of the Investment Property or Partnership/LLC
Interests with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Secured Party may
determine), all without liability except to account for property actually
received by it; but the Secured Party shall have no duty to any Grantor to
exercise any such right, privilege or option and the Secured Party shall not be
responsible for any failure to do so or delay in so doing. In furtherance
thereof, each Grantor hereby authorizes and instructs each Issuer with respect
to any Collateral consisting of Investment Property and Partnership/LLC
Interests to (i) comply with any instruction received by it from the Secured
Party in writing that (A) states that an Event of Default has occurred and is
continuing, and (B) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying, and
(ii) except as otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to any Investment Property or
Partnership/LLC Interests directly to the Secured Party; and
 
(v) the Secured Party shall be entitled to (but shall not be required to): (A)
proceed to perform any and all obligations of the applicable Grantor under any
Contract and exercise all rights of such Grantor thereunder as fully as such
Grantor itself could, (B) do all other acts which the Secured Party may deem
necessary or proper to protect its Security Interest granted hereunder, provided
such acts are not inconsistent with or in violation of the terms of the Loan
Agreement or Applicable Law, and (C) sell, assign or otherwise transfer any
Contract constituting Collateral, subject, however, to the prior approval of
each other party to such Contract, to the extent required under the Contract.
 
18

--------------------------------------------------------------------------------


 
(c) Unless an Event of Default shall have occurred and be continuing and the
Secured Party shall have given notice to the relevant Grantor of the Secured
Party’s intent to exercise its corresponding rights pursuant to Section 5.2(b),
each Grantor shall be permitted to receive all cash dividends, payments or other
distributions made in respect of any Investment Property and Partnership/LLC
Interests, in each case paid in the normal course of business of the relevant
Issuer and consistent with past practice, to the extent permitted in the Loan
Agreement, and to exercise all voting and other corporate, company or
partnership rights with respect to any Investment Property and Partnership/LLC
Interests; provided that no vote shall be cast or other corporate, company or
partnership right exercised or other action taken which, in the Secured Party’s
reasonable judgment, would impair the Collateral or which would result in a
Default or Event of Default under any provision of the Loan Agreement, this
Agreement or any other Loan Document.
 
Section 5.3. Private Sale.
 
(a) Each Grantor recognizes that the Secured Party may be unable to effect a
public sale of any or all Collateral consisting of Securities which have not
been registered for resale under the Securities Act (“Restricted Securities
Collateral”), by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not solely by reason thereof be deemed not to have been made
in a commercially reasonable manner. The Secured Party shall be under no
obligation to delay a sale of any of the Restricted Securities Collateral for
the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
 
(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Restricted Securities Collateral valid and binding and in
compliance with any and all other Applicable Laws.
 
Section 5.4. Application of Proceeds. At such intervals as may be agreed upon by
the Borrower and the Secured Party, or, if an Event of Default shall have
occurred and be continuing, at any time at the Lender’s election, the Secured
Party may apply all or any part of the Collateral or any Proceeds of the
Collateral in payment in whole or in part of the Obligations (after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Party hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements) in
accordance with Section 2.07 of the Loan Agreement. Any balance of such Proceeds
remaining after payment in full of the Obligations shall be paid over to the
Grantors, or to whomever else may be lawfully entitled to receive the same. Only
after (a) the payment by the Secured Party of any other amount required by any
provision of law, including, without limitation, Section 9-610 and Section 9-615
of the UCC, and (b) the payment in full of the Obligations, shall the Secured
Party account for the surplus, if any, to any Grantor, or to whomever else may
be lawfully entitled to receive the same.
 
19

--------------------------------------------------------------------------------


 
Section 5.5. Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Secured Party to collect such
deficiency.
 
ARTICLE VI
 
THE SECURED PARTY
 
Section 6.1. Secured Party’s Appointment as Attorney-In-Fact.
 
(a) Each Grantor hereby irrevocably constitutes and appoints the Secured Party
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Secured Party the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following
upon the occurrence and during the continuance of an Event of Default:
 
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or Contract subject
to a Security Interest or with respect to any other Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Secured Party for the purpose of collecting
any and all such moneys due under any Account or Contract subject to a Security
Interest or with respect to any other Collateral whenever payable;
 
(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Secured Party may request to evidence the Secured Party’s security interest in
such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;
 
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof,
 
20

--------------------------------------------------------------------------------


 
(iv) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
 
(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Secured Party or as the Secured Party shall direct; (B) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (C) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (F) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Secured Party may deem appropriate; (G) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), for such term or terms, on
such conditions, and in such manner, as the Secured Party shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Secured Party were the absolute owner thereof for
all purposes, and do, at the Secured Party’s option and such Grantor’s expense,
at any time, or from time to time, all acts and things which the Secured Party
deems necessary to protect, preserve or realize upon the Collateral and the
Secured Party’s Security Interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
 
(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Secured Party, at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance,
with such agreement in accordance with the provisions of Section 6.1(a).
 
(c) The costs and expenses (including, without limitation, reasonable attorneys’
fees) incurred by the Secured Party in connection with actions taken pursuant to
the terms of this Agreement shall be deemed to be Advances under the Loan
Agreement and shall, together with interest thereon at the rate(s) in effect
from time to time pursuant to the Revolving Credit Note, from the date of
payment by the Secured Party to the date reimbursed by the Grantors, be payable
by the Grantors to the Secured Party on demand.
 
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.
 
21

--------------------------------------------------------------------------------


 
Section 6.2. Duty of Secured Party. The Secured Party’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Secured Party deals with similar property for its
own account. Neither the Secured Party nor any of its officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Secured Party hereunder are solely to protect the Secured Party’s interests in
the Collateral and shall not impose any duty upon the Secured Party to exercise
any such powers. The Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
 
ARTICLE VII

 
MISCELLANEOUS
 
Section 7.1. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.04 of the Loan Agreement.
 
Section 7.2. Notices. All notices, requests and demands to or upon the Secured
Party or any Grantor hereunder shall be effected in the manner provided for in
Section 9.06 of the Loan Agreement.
 
Section 7.3. No Waiver by Course of Conduct, Cumulative Remedies. The Secured
Party shall not by any act (except by a written instrument pursuant to
Section 7.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising on the part of the
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
Section 7.4. Enforcement Expenses, Indemnification.
 
(a) Each Grantor agrees to pay or reimburse the Secured Party on demand for all
of its reasonable costs and expenses incurred in connection with enforcing or
preserving any rights under this Agreement and the other Loan Documents
(including, without limitation, in connection with any workout, restructuring,
bankruptcy or other similar proceeding), including, without limitation, the
reasonable fees and disbursements of counsel to the Secured Party.
 
22

--------------------------------------------------------------------------------


 
(b) Each Grantor agrees to pay, and to save the Secured Party harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement (but not including franchise
taxes or taxes based on net income of the Secured Party).
 
(c) Each Grantor agrees to pay, and to save the Secured Party harmless from any
and all liabilities, obligations, losses, damages, penalties, costs and expenses
in connection with actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent any
Grantor would be required to do so pursuant to Section 9.02 of the Loan
Agreement.
 
(d) The agreements in this Section 7.4 shall survive repayment of the
Obligations and the termination of this Agreement and/or any other Loan
Documents.
 
Section 7.5. Waiver of Jury Trial; Preservation of Remedies.
 
(a) EACH GRANTOR HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A JURY TRIAL WITH
RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
 
(b) The parties hereto preserve, without diminution, certain remedies that such
Persons may employ or exercise freely, either alone, in conjunction with or
during a dispute. Each such Person shall have and hereby reserves the right to
proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as applicable: (i) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted in the Loan Documents or under Applicable Law or by judicial
foreclosure and sale, including a proceeding to confirm the sale, (ii) all
rights of self-help including peaceful occupation of property and collection of
rents, set-off, and peaceful possession of property, (iii) obtaining provisional
or ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and in filing an involuntary bankruptcy
proceeding, and (iv) when applicable, a judgment by confession of judgment.
Preservation of these remedies does not limit the power of an arbitrator to
grant similar remedies that may be requested by a party in a dispute.
 
Section 7.6. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Grantor (and shall bind all Persons who become bound as a Grantor to this
Agreement), the Secured Party and their successors and permitted assigns;
provided, that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of all
holders of Obligations.
 
23

--------------------------------------------------------------------------------


 
Section 7.7. Set-Off. Each Grantor hereby irrevocably authorizes the Secured
Party at any time and from time to time, without notice to such Grantor, any
such notice being expressly waived by each Grantor, to set off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Secured Party (or any
agent of the Secured Party) to or for the credit or the account of such Grantor,
or any part thereof in such amounts as the Secured Party may elect, against and
on account of the obligations and liabilities of such Grantor to the Secured
Party hereunder and claims of every nature and description of the Secured Party
against such Grantor, in any currency, whether arising hereunder, under the Loan
Agreement, any other Loan Document or otherwise, as the Secured Party may elect,
whether or not the Secured Party has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. The
Secured Party shall notify such Grantor promptly of any such set-off and the
application made by the Secured Party of the proceeds thereof; provided, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Secured Party under this Section 7.7 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Secured Party may have.
 
Section 7.8. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
Section 7.9. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
Section 7.10. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
Section 7.11. Integration. This Agreement and the other agreements, instruments
and documents referred to herein represent the agreement of the Grantors and the
Secured Party with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other agreements, instruments and documents
referred to herein.
 
Section 7.12. Governing Law. This Agreement shall be governed by, construed,
interpreted and enforced in accordance with, the laws of the State of New York,
without giving effect to principles of conflicts of laws; provided, however,
that to the extent that the laws of any other jurisdiction govern the perfection
of the Security Interests in any Collateral located in such jurisdiction or
owned by a Grantor located in such jurisdiction, then the laws of that
jurisdiction shall govern as respects such perfection, and the Grantors shall
comply therewith to the same extent as herein provided with respect to the UCC
and other New York law.
 
24

--------------------------------------------------------------------------------


 
Section 7.13. Consent to Jurisdiction. Each Grantor hereby irrevocably consents
to the personal jurisdiction of all state and federal courts located in New
York, New York, in any action, claim or other proceeding arising out of any
dispute in connection with this Agreement, the Loan Agreement, the Notes and the
other Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations. Each Grantor hereby irrevocably
consents to the service of a summons and complaint and other process in any
action, claim or proceeding brought by the Secured Party in connection with this
Agreement, the Loan Agreement, the Notes or the other Loan Documents, any rights
or obligations hereunder or thereunder, or the performance of such rights and
obligations, on behalf of itself or its property, by registered or certified
mail, return receipt requested, in the manner specified in Section 9.06 of the
Loan Agreement. Nothing in this Section 7.13 shall affect the right of the
Secured Party to serve legal process in any other manner permitted by Applicable
Law or affect the right of the Secured Party to bring any action or proceeding
against any Grantor or its properties in the courts of any other jurisdiction in
which any Grantor maintains an office or in which any Collateral is located.
 
Section 7.14. Acknowledgements.
 
(a) Each Grantor hereby acknowledges that (i) it has been advised by counsel in
the negotiation, execution and delivery of this Agreement, (ii) the Secured
Party has no fiduciary relationship with or duty to any Grantor arising out of
or in connection with the Loan Agreement, this Agreement or any of the other
Loan Documents, and the relationship between the Grantors (on the one hand) and
the Secured Party (on the other hand) in connection herewith or therewith is
solely that of debtor and creditor, and (iii) no joint venture is created hereby
or otherwise exists by virtue of the transactions contemplated hereby.
 
(b) Each Issuer party to this Agreement acknowledges receipt of a copy of this
Agreement and agrees to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to it. Each Issuer agrees to provide such
notices to the Secured Party as may be necessary to give full effect to the
provisions of this Agreement.
 
Section 7.15. Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.11 of the
Loan Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement (with a
Perfection Certificate and/or other appropriate disclosure schedules respecting
such Additional Grantor) in form and substance satisfactory to the Secured
Party.
 
Section 7.16. Releases.
 
(a) At such time as the Obligations shall have been indefeasibly paid in full
and the Revolving Credit Commitment has been terminated, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the Secured
Party and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Secured Party shall deliver to such
Grantor any Collateral held by the Secured Party hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.
 
25

--------------------------------------------------------------------------------


 
(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Loan Agreement, then the
Secured Party, at the request and sole expense of such Grantor, shall execute
and deliver to such Grantor all releases or other documents reasonably necessary
or desirable for the release of the Liens created hereby on such Collateral.
 
[Signature Page to Follow]
 
26

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agreement to
be executed by their duly authorized officers, all as of the day and year first
written above.
 

        AFTERSOFT GROUP, INC.  
   
   
    By:   /s/ Simon Chadwick  

--------------------------------------------------------------------------------

Name: Simon Chadwick
Title: Chief Operating Officer
   

        AFTERSOFT NETWORK N.A., INC.  
   
   
    By:   /s/ Simon Chadwick  

--------------------------------------------------------------------------------

Name: Simon Chadwick
Title: Director
   

        MAM SOFTWARE LTD.  
   
   
    By:   /s/ Simon Chadwick  

--------------------------------------------------------------------------------

Name: Simon Chadwick
Title: Director
   

        AFTERSOFT GROUP (UK) LTD.  
   
   
    By:   /s/ Simon Chadwick  

--------------------------------------------------------------------------------

Name: Simon Chadwick
Title: Director
   

        AFS WAREHOUSE DISTRIBUTION MANAGEMENT, INC.  
   
   
    By:   /s/ Ian Warwick  

--------------------------------------------------------------------------------

Name: Ian Warwick
Title: President, Director
   

        AFS TIRE MANAGEMENT, INC.  
   
   
    By:   /s/ Ian Warwick  

--------------------------------------------------------------------------------

Name: Ian Warwick
Title: President, Director
   

 

--------------------------------------------------------------------------------


 

        AFS AUTOSERVICE INC.  
   
   
    By:   /s/ Ian Warwick  

--------------------------------------------------------------------------------

Name: Ian Warwick
Title: President, Director
   

        COMVEST CAPITAL, LLC  
   
   
    By:   /s/ Gary E. Jaggard  

--------------------------------------------------------------------------------

Name: Gary E. Jaggard
Title: Managing Director
   

 

--------------------------------------------------------------------------------




EXHIBIT A
to
Collateral Agreement
 
Form of Perfection Certificate
 
Dated as of December __, 2007
 
This Perfection Certificate is being rendered to the Secured Party by the
Grantors, pursuant to that certain Collateral Agreement dated as of December __,
2007 by and among Aftersoft Group, Inc., its Subsidiaries and ComVest Capital,
LLC (as amended, modified, supplemented and/or restated from time to time, the
“Collateral Agreement”). Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in the Collateral Agreement.
 
Each Grantor hereby certifies to the Secured Party that as of the Closing Date:
 
SECTION 1. Identification Information.
 
(a) The jurisdiction of incorporation, organization or formation of each Grantor
and the date of such incorporation, organization or formation is as follows:
 
(b) The location of the chief executive office of each Grantor is as follows:
 
(c) The exact legal name of each Grantor as it appears in its Certificate of
Incorporation or other Organic Document is as follows:
 
(d) Except as set forth herein, (i) no Grantor has changed its identity or
organizational structure in any way within the past five years, and (ii) no
Person has merged or consolidated with or into any Grantor and no Person has
liquidated into or transferred all or substantially all of its assets to any
Grantor in any way within the past year.
 
(e) The following is a list of all other names (including trade names or similar
appellations) used by any Grantor at any time during the past five years:
 
(f) The taxpayer identification number of each Grantor is as follows:
 
(g) The registered organization identification number of each Grantor is as
follows:
 
SECTION 2. Current Locations.
 
(a) The following are the only locations at which any Grantor maintains any
books or records relating to any Accounts:
 
Grantor
Mailing Address
County and State

 

--------------------------------------------------------------------------------


 
(b) The following are all the locations not identified above where the Grantors
maintain any Inventory or Equipment:
 
Grantor
Mailing Address
County and State

 
SECTION 3. Deposit Accounts and Securities Accounts. The Grantors maintain the
following Deposit Accounts:


Grantor
Financial Institution
Account Number
Address of Financial Institution
Account Purpose
                                       



SECTION 4. Securities and Investment Property. The Grantors hold the following
securities and Investment Property (including without limitation, capital stock
of subsidiaries):
 
Issuer
Grantor Owner
Number and Type of Securities
Percentage Ownership of Issuer
                               



SECTION 5. Patents. The Grantors are the registered owners of the following
Patents:
 
Grantor
Description
Registration/Application No.
Date
                               



 
SECTION 6. Trademarks. The Grantors are the registered owners of the following
Trademarks:
 
Grantor
Description
Registration/Application No.
Date
                               




--------------------------------------------------------------------------------


 
SECTION 7. Copyrights. The Grantors are the registered owners of the following
Copyrights:
 
Grantor
Description
Registration/Application No.
Date
                               

 
SECTION 8. Commercial Tort Claims. On the date hereof, the Grantors hold the
following Commercial Tort Claims:
 
SECTION 9. Unusual Transactions. Other than as set forth below, all Accounts
have been originated by the Grantors and all Inventory and Equipment have been
acquired by the Grantors in the ordinary course of business from Persons in the
business of selling goods of such kind.
 
SECTION 10. Reliance. The undersigned acknowledge that the Secured Party is
entitled to rely and has, in fact, relied on the information contained herein,
and any successor or assign of the Secured Party is entitled to rely on the
information contained herein.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Grantor has executed this Perfection Certificate as of
the date first above written.
 

        AFTERSOFT GROUP, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: 
Title:
   

        AFTERSOFT NETWORK N.A., INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:
   

        MAM SOFTWARE LTD.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: 
Title: 
   

        AFTERSOFT GROUP (UK) LTD.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: 
Title: 
   

        AFS WAREHOUSE DISTRIBUTION MANAGEMENT, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: 
Title: 
   

        AFS TIRE MANAGEMENT, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: 
Title: 
   

 

--------------------------------------------------------------------------------


 

        AFS AUTOSERVICE INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: 
Title: 
   

 

--------------------------------------------------------------------------------

